FINAL REJECTION
(in response to amendment dated 1/25/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 1/25/2022, Applicant submitted an amendment to the application which contains an amended claim set beginning on page 2 and remarks/arguments beginning on page 12. The amendment has been entered and considered for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13 (as well as dependent claims thereof), this rejection is based on the meaning of the term “optode” as used throughout the Specification and the claims, individually or in combination with “at least one optical fiber coupled to each optode, wherein the number of optical fibers coupled to each optode corresponds to the predetermined radial distance” (claim 1; claim 13 recites similar language).
MPEP 2173.05(a) recites in part:
III.    TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION

Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

It is noted that the terms “optode” and “optrode” are used in the art interchangeably. There appear to be at least several different/distinct ordinary definitions known in the art.
(1) One definition of “optode”/“optrode” appears to refers to an optically-based chemical/substance sensor. The structure and operation of an optode (under this definition) are generally described in the Wikipedia article titled “Optode” (https://en.wikipedia.org/wiki/Optode) which is summarized herein:
The optode has the following essential components to function: a chemical transducer that responds to an analyte; a polymer to immobilize the chemical transducer; and optical instrumentation (e.g., optical fiber, light source, light detector, and other recording electronics).
Optodes operate as follows: In the presence of an analyte, the chemical transducer reacts to/with the analyte in such a way that results in a change in an optical property of the chemical transducer such as reflection, absorption, evanescence wave, and luminescence (e.g., fluorescence and phosphorescence). This change in optical property is measured via the optical instrumentation.
A well-known example of an optode is an oxygen sensor such as the one pictured below (from AANDERAA product manual):

    PNG
    media_image1.png
    589
    874
    media_image1.png
    Greyscale

Optodes have also been developed for biomedical applications (see Biran et al., “Chapter 1 Optrode-Based Fiber Optic Biosensors (Bio-Optrode)” Optical Biosensors: Present and Future, edited by Ligler and Rowe Taitt, © 2002 Elseview Science B.V.). An example schematic of an optode system from Biran et al. is pictured below:

    PNG
    media_image2.png
    657
    852
    media_image2.png
    Greyscale

(2) Another definition of “optode”/“optrode” appears to refer to some sort of optical-electrode which conducts light signals and electrical signals to and/or from tissue of interest; e.g., as using an optical signal to stimulate a compound nerve action potential (CNAP) and detecting the resulting CNAP with the electrode, or vice versa (see Wells et al., US 2010/0016732 A1, ¶ [0088]).

(3) Another definition of “optode”/“optrode” appears to refer to an optical sensor unit characterized by a light source-light detector pair (see Oliviero et al., US 2013/0225953 A1, ¶ [0050]-[0051], Figs. 4 and 8).

On the other hand, the Specification recites that optodes may be, as an example, polished ends of optical fibers (“The apparatus includes a housing on which an illumination output and a plurality of optodes (e.g., polished ends of one or more optical fibers) are disposed. One or more optical fibers are optically coupled to each optode to form a signal collection device.” ¶ [0035]). Further, it is noted that the claims have been amended to recite that “each optical fiber includes a polished end, and each optode comprises the polished end(s) of the at least one optical fiber”. 
This usage of the term “optode” in the disclosure of the application (including the Specification and the claims) does not appear to fit any of the aforementioned ordinary definitions in the art discussed above: 
For example, the term “optode” as used in this application does not fit within definition (1) because the term “optode”, in the way that it is used in this application, does not appear to refer to a chemical/substance sensor, let alone one that measures the presence of a substance/analyte by optically measuring changes in the optical properties of a chemical transducer due the presence of said substance/analyte.
Further, the term “optode” as used in this application does not fit within definition (2) because the term “optode”, in the way that it is used in this application, does not appear to refer to an optical-electrode which conducts light signals and electrical signals to and/or from tissue of interest.
Further, the term “optode” as used in this application does not fit within definition (3) because the term “optode”, in the way that it is used in this application, does not appear to refer to an optical sensor unit characterized by a light source-light detector pair per se.
However, the Specification does not explicitly redefine the term to encompass merely a polished end of an optical fiber. In this sense, the application appears to use the term “optode” throughout the disclosure (including the Specification and the claims) in a manner contrary to or inconsistent with its plain ordinary meaning(s) in the art without clearly redefining the term, thereby causing confusion as to the scope of protection sought by the Applicant (i.e., the metes and bounds of the claims). For example, it is unclear whether an element that potentially reads on an “optode” must include more than just the polished end of an optical fiber (e.g., the essential elements consistent with the one of the aforementioned ordinary definitions) in order to read on an “optode”. 
It is noted that even if, hypothetically speaking, the Specification is amended to explicitly redefine the term “optode”/“optrode” to mean the end of an optical fiber, such a definition would seem to be incompatible with the limitation of “at least one optical fiber coupled to each optode, wherein the number of optical fibers coupled to each optode corresponds to the predetermined radial distance” (claim 1; claim 13 recites similar language) because each optical fiber would presumably have its own end which would be an optode under this hypothetical definition. How do you couple more optical fibers to an optode such that “the number of optical fibers coupled to each optode corresponds to the predetermined radial distance” when each optical fiber already has its own optode? Consider an example where the number of optical fibers per optode is proportional or positively correlated to the distance between the optode and the light source (i.e., closer optodes have fewer optical fibers while farther optodes have more optical fibers). It is unclear how to “add” more optical fibers to an optodes at farther distances in accordance with the aforementioned proportionality/correlation since adding an optical fiber would seemingly also add another optode since each optical fiber presumably has its own end which reads on a optode under the hypothetical definition; i.e., the number of optical fibers per optode under this hypothetical definition could never be anything other than one. In this sense, this hypothetical definition appears to conflict with the “at least one optical fiber coupled to each optode, wherein the number of optical fibers coupled to each optode corresponds to the predetermined radial distance”. This conflict causes even more confusion as to the structural metes and bounds of the claims.
Since Applicant’s usage of the term “optode” as disclosed in the Specification and claims appears to conflict with the ordinary definitions in the art as well as other claim limitations; the ordinarily skilled artisan would not be reasonably apprised with structural metes and bounds of the claims.
In accordance with compact prosecution practice (see MPEP 2173.06) claim 1 (to the extent it recites limitations relating to the “optodes”) is being interpreted as follows:
The apparatus comprises a plurality of optical fibers each having a polished end configured to collect light from the subject (i.e., the light supplied from the illumination output after interacting with the subject); in this sense, there are a plurality of polished ends. The plurality of polished ends are subdivided into groups of polished ends forming light collection units (i.e., each light collection unit is formed of/by one or more of the polished ends). The light collections units are respectively disposed on the housing at respective predetermined radial distances from the illumination output. The number of polished ends in a given group/light collection unit corresponds to its respective predetermined radial distance.
Claim 13 (to the extent it recites limitations relating to the “optodes”) is also being construed in a manner similar to claim 1 as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2016/0091496 A1 (hereinafter “Xu”) in view of Chin et al., “Chapter 17: Optical Fiber Sensors for Biomedical Applications”, Optical-Thermal Response of Laser-Irradiated Tissue, 2nd ed., edited by Welch et al., © Springer Science and Business Media, 2011 (hereinafter “Chin”).
Regarding claim 1, Xu teaches an apparatus for simultaneously detecting scattered light, deflected light, or a combination thereof from a target in a subject at a plurality of detection locations, the apparatus comprising:
a housing (probe 1000 including end M, Fig. 10(a));
an illumination output (1001, Figs. 10(a) and 10(b)) disposed on the housing, the illumination output coupled to an illumination source to supply light energy having an illumination wavelength (“As shown in FIG. 10, the optical fiber probe 1000 comprises a plurality of fiber bundles 1001, 1003, 1005, and 1007 wrapped by a cladding layer. Each of the fiber bundles may comprise one or more optical fibers. The fiber bundle 1001 may be configured to direct incident light from a light source. […] The incident light directed in the fiber bundle 1001 may exit from an end M.” ¶ [0133]; “FIGS. 10(b) to 10(e) schematically show sectional views of optical fiber probes at the end M according to various embodiments of the present disclosure.” ¶ [0136]); and
a plurality of optical fibers (1003, 1005, and 1007, Figs. 10(a) and 10(b)) each having an end configured to collect light from the subject (“The fiber bundles 1003, 1005, and 1007 may receive the diffuse reflection light from the end M. Thus, the end M may be referred to as a detection end of the optical fiber probe 1000” ¶ [0133]); in this sense, there are a plurality of fiber ends (see Fig. 10(b)), wherein:
the plurality of fiber ends are subdivided into groups of fiber ends forming light collection units; i.e., each light collection unit is formed of/by one or more of the polished ends (the fiber ends of fiber bundle 1003 as a group of fiber ends form a light collection unit; the fiber ends of fiber bundle 1005 as a group of fiber ends form another light collection unit; and the fiber ends of fiber bundle 1007 as a group of fiber ends form yet another light collection unit),
the light collections units are respectively disposed on the housing at respective predetermined radial distances from the illumination output (see Fig. 10(b); ¶ [0137]), and
the number of fiber ends in a given group/light collection unit corresponds to its respective predetermined radial distance (as shown in Fig. 10(b), the amount of fibers and ends thereof in each bundle gets progressively larger as the radial distance from the center illumination fiber 1001 gets larger; i.e., fiber bundle 1005 appears to have more fibers and ends thereof than that of fiber bundle 1003, fiber bundle 1007 appears to have more fibers and ends thereof than that of fiber bundle 1005).
Xu does not teach that fiber ends are polished per se; however, the ordinarily skilled artisan would have understood that polishing the ends of optical fibers are well-understood, routine, and conventional.
For example, Chin teaches: “Light exiting or entering an optical fiber can be redirected by sculpting or polishing the fiber tip into a desired configuration. Modified fiber tips are appealing compared to external optical components for a number of reasons. First, they are more compact and reduce overall system cost by reducing the number of total system components. Second, appropriate tip modification improves optical efficiency, reliability and durability by minimizing the number of optical interfaces (coupling/insertion losses, unwanted reflections), compared to the use of external optics coupled to the fiber end.” (section 17.3.4, ¶ bridging pages 670 and 671)
Chin further teaches: “A variety of modified fiber tip strategies are available. Implementations that can adjust the spot size and divergence of emitted or collected light and/or steer and direct the beam are all possible.” (section 17.3.4, first full ¶ on page 671).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu by polishing the ends of the optical fibers, as taught by Chin; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce cost; improve optical efficiency, reliability, and durability; and/or achieve a desired configuration with regards to spot size, divergence, and steering direction.

Regarding claims 2 and 3, since the illumination source is not claimed as part of the claimed apparatus, the limitations of claims 2 and 3, to the extent they recite a particular range of wavelengths, are considered recitations of intended use and therefore not given patentable weight beyond the capability of the illumination output and optical fibers to transmit therein and emit and/or collect light of such wavelength. Since these optical fibers are recited as being capable of transmitting wavelengths on the order of 1000 nm and larger, then the optical fibers would therefore be capable of transmitting smaller wavelengths such as the claimed range of 800 nm to 840 nm.

Regarding claim 4, the number of polished ends in each light collection unit is proportional to its respective predetermined radial distance such that a lower number of polished ends are in a first light collection unit disposed at a relatively small radial distance from the illumination output and a higher number of polished ends are in a second light collection unit disposed at a relatively large radial distance from the illumination output (see Fig. 10(b) and discussion above regarding claim 1).

Regarding claim 5, since the size of the polished ends appear to be all the same size, it is understood by the ordinarily skilled artisan that the number of polished ends in each respective light collection unit corresponds to an effective aperture thereof.

Regarding claim 6, since the higher number of polished ends in the second light collection unit (compared to that of the first light collection unit) has a larger aperture, it is understood by the ordinarily skilled artisan that the it would also increase an output signal strength thereof (compared to if it had that the same number of polished ends as that of the first light collection unit) because a greater aperture means that more light (i.e., a greater amount of photons) can be collected which increases signal-to-noise ratio due to the fact that light exhibits shot noise or Poisson noise because of its particle nature.

Regarding claim 7, the plurality of polished ends as a whole can be arbitrarily subdivided into various arbitrary groups of polished end (light collection units). Further, the light collection units can be arbitrary groups of two or more light collection units. For example, each ring of polished ends (1003, 1005, and 1007, Fig. 10(b)) can be arbitrarily subdivided into radial sectors (or any other subdivision for that matter) of polished ends where each radial sector is a light collection unit. The light collection units of the same ring can be grouped together to form a light collection group.

    PNG
    media_image3.png
    788
    1111
    media_image3.png
    Greyscale
	
As an example, see the annotated figure above. The polished ends of fiber bundle 1007 are subdivided into four radial sectors. The polished ends of each of these radial sectors form a respective light collection unit. These four light collection units can arbitrarily be grouped to together to form a light collection unit group. The polished ends of fiber bundles 1005 and 1003 can similarly be subdivided and grouped.

Regarding claim 8, the plurality of light collection unit groups includes a first light collection unit group (e.g., the light collection units of fiber bundle 1005) disposed at a first group predetermined radial distance (R1 in the annotated figure below) from the illumination output, and the first light collection unit group is disposed along a first virtual arc (curved dashed line in the annotated figure below) having a first virtual radius (R1 in the annotated figure below) from the illumination output equal to the first group predetermined radial distance from the illumination output.

Regarding claim 9: Otherwise, the polished ends can be arbitrarily subdivided and grouped such that the number of polished ends in each light collection unit in the first light collection unit group corresponds to a respective angular position of the light collection unit on the first virtual arc (see annotated figure below)

    PNG
    media_image6.png
    788
    1111
    media_image6.png
    Greyscale

Regarding claim 10, the plurality of light collection unit groups includes a second light collection unit group (e.g., the light collection units of fiber bundle 10007 disposed at a second group predetermined radial distance (R2 in the annotated figure below) from the illumination output, and the second light collection group is disposed along a second virtual arc (curved dashed line in the annotated figure below) having a second virtual radius (R2 in the annotated figure below) from the illumination output equal to the second group predetermined radial distance from the illumination output.

Regarding claim 11: Otherwise, the polished ends can be arbitrarily subdivided and grouped such that the number of polished ends in each light collection unit in the second light collection unit group corresponds to a respective angular position of the light collection unit on the second virtual arc (see annotated figure below).

    PNG
    media_image8.png
    788
    1111
    media_image8.png
    Greyscale


Regarding claim 12, the limitations of the claim, to extent it recites “cerebral spinal fluid”, is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond capability of the apparatus detect scattered and/or deflected light from the cerebral spinal fluid. It is understood that the apparatus could be used to detect scattered and/or deflected light from the cerebral spinal fluid or any other target for that matter (it is noted that the claim is not necessarily limited to in vivo detection and therefore could broadly encompass ex vivo detection too).

Allowable Subject Matter
Claims 13-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, it is initially noted that the claim is rejected under §112(b) for because limitations regarding and in relation to the term “optode” are indefinite (see rejection above). In accordance with compact prosecution practice (see MPEP 2173.06), these limitations are being construed as follows:
The sensor head of the claimed system comprises a plurality of optical fibers each having a polished end configured to collect light from the subject (i.e., the light supplied from the illumination to after interacting with the subject); in this sense, there are a plurality of polished ends. The plurality of polished ends are subdivided into groups of polished ends forming light collection units (i.e., each light collection unit is formed of/by one or more of the polished ends). The light collections units are respectively disposed on the housing at respective predetermined radial distances from the illumination output. The number of polished ends in a given group/light collection unit corresponds to its respective predetermined radial distance.
Further, the system comprises a plurality of spectrometers, each spectrometer optically coupled to a respective light collection unit via the optical fiber(s) corresponding to the polished ends thereof that form a respective light collection unit (i.e., the spectrometers are optically coupled to the light collection units in a one-to-one manner).
In view of the aforementioned interpretation for the purposes of examination: Within the context of a system for simultaneously detecting scattered light, deflected light, or a combination thereof from a target in a subject at a plurality of detection locations, the system comprising:
a sensor head comprising:
a housing;
an illumination output disposed on the housing, the illumination output coupled to an illumination source to supply light energy having an illumination wavelength range;
a plurality of optical fibers each having a polished end configured to collect light from the subject (i.e., the light supplied from the illumination output after interacting with the subject); and therefore implied that there are a plurality of polished ends, wherein,
the plurality of polished ends are subdivided into groups of polished ends forming light collection units (i.e., each light collection unit is formed of/by one or more of the polished ends),
the light collections units are respectively disposed on the housing at respective predetermined radial distances from the illumination output, and
the number of polished ends in a given group/light collection unit corresponds to its respective predetermined radial distance;
one or more spectrometers coupled to the light collection units; and
a microprocessor-based computer electrically coupled to an optical sensor of each spectrometer,
the prior art of record does not teach or reasonably suggest that the system comprises a plurality of spectrometers, each spectrometer optically coupled to a respective light collection unit via the optical fiber(s) corresponding to the polished ends thereof that form a respective light collection unit (i.e., the spectrometers are optically coupled to the light collection units in a one-to-one manner).

From another point of view: Within the context of a system for simultaneously detecting scattered light, deflected light, or a combination thereof from a target in a subject at a plurality of detection locations, the system comprising:
a sensor head comprising:
a housing;
an illumination output disposed on the housing, the illumination output coupled to an illumination source to supply light energy having an illumination wavelength range;
a plurality of optical fibers each having a polished end configured to collect light from the subject (i.e., the light supplied from the illumination output after interacting with the subject); and therefore implied that there are a plurality of polished ends, wherein,
the plurality of polished ends are subdivided into groups of polished ends forming light collection units (i.e., each light collection unit is formed of/by one or more of the polished ends), and
the light collections units are respectively disposed on the housing at respective predetermined radial distances from the illumination output;
a plurality of spectrometers, each spectrometer optically coupled to a respective light collection unit via the optical fiber(s) corresponding to the polished ends thereof that form a respective light collection unit (i.e., the spectrometers are optically coupled to the light collection units in a one-to-one manner); and
a microprocessor-based computer electrically coupled to an optical sensor of each spectrometer,
the prior art of record does not teach or reasonably suggest that the number of polished ends in a given group/light collection unit corresponds to its respective predetermined radial distance.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not entirely persuasive.
In response to the previously raised 112(b) rejection, Applicant has amended the independent claims (i.e., claim 1 and 13) to further recite that “each optical fiber includes a polished end” and that “each optode comprises the polished end(s) of the at least one optical fiber”.
In view of the amendment, Applicant argues the following:
“This claim amendment resolves the apparent inconsistency between the ordinary meaning of "optode" and that used in the specification and claims. For example, amended claim 1 allows a variable number of optical fibers to be coupled to each optode. This is supported in the specification, for example, in paragraph [0052], which states in part: "As discussed above, each optode 620 can include the polished ends of one or more optical fibers and/or one or more optical fiber bundles. The number of polished ends and/or the number of optical fibers/optical fiber bundles can vary between optodes 620. Another example of support is paragraph [0062], which states in part: "The optode 720 in optode group 720A includes 4 optical fiber bundles. The first optode 721 in optode group 720B includes 4 optical fiber bundles; the second optode 720 in optode group 720B includes 3 optical fiber bundles." Another example of support is paragraph [0043], which states in part: "The scattered, refracted, and/or reflected light (in general, collected light 412) collected by optodes 420 is transmitted via optical fibers 450 to one or more spectrometers 430. The optical fibers 450 can be the same optical fibers as the optical fiber bundles that comprise the optodes 420.”

This argument is not found to be persuasive because the term “optode” is still being used in a manner inconsistent with its plain ordinary meaning(s) as would be understood by the ordinarily skilled artisan without clearly redefining the claim. If anything, the amendment appears to make this inconsistency more apparent; nevertheless, the term “optode” still remains not clearly redefined contrary to its plain ordinary meaning(s).
As discussed in the rejection above and in the previous Office Action, the term “optode” appears to be used throughout the disclosure of the Application (including the Specification and claims) to refer to the polished end(s) of the optical fiber(s) but this is contrary to the plain ordinary meaning(s) of “optode” as would be understood by the ordinarily skilled artisan. In other words, the “optode” that is described in the Specification and claims does not appear to be an actual optode as would be understood by the ordinarily skilled artisan, but the term “optode” has not been explicitly redefined in the Specification. This leads to confusion as to the reasonable scope of the claimed invention. Otherwise, the only way to make sense of the claims is to ignore (or replace) the term “optode” in the claim (and throughout the disclosure more broadly, including the Specification); however, the words in the claims cannot simply be ignored/replaced (i.e., all claim limitations must be considered; see MPEP 2143.03).
In order to move the case forward, the examiner recommends either (1) amending the disclosure (including the specification and claims, and without introducing new matter) to replace the term “optode” with a different term that has a meaning that more accurately reflects Applicant’s intention of the structure is currently being called an “optode”; or (2) present evidence of a plain ordinary definition of term optode that would be understood by the ordinarily skilled artisan and that is consistent with how the term “optode” is being used throughout the disclosure of the application including the Specification and claims.
Because of the reasons set forth, Applicant’s response is not sufficient to overcome the rejections; the application remains rejected. Therefore, this case is not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793